MEMORANDUM OPINION
BUSSEY, Judge.
Petitioner, Howard Allen Gunter, has filed an application for writ of prohibition seeking an order of this Court prohibiting the Oklahoma County authorities from prosecuting said petitioner on the charges of Robbery in the First Degree, case # 32227, and Unauthorized Use of a Vehicle, case # 32170. Petitioner is presently serving a term of imprisonment in the Oklahoma State Penitentiary by virtue of a judgment and sentence rendered against him in the District Court of Oklahoma County for the crime of Unauthorized Use of a Vehicle.
Petitioner further alleges that during the term of his incarceration, the charges have been pending against him in Oklahoma County and that he has not been brought to trial and that he has not been granted a speedy trial thereon. Petitioner does not allege that he has requested a trial or resisted a continuance or that he has been in the custody of the Oklahoma County authorities during the pendency of said charges.
*494As was stated in Brooks v. District Court of Oklahoma County, Okl.Cr., 408 P.2d 562:
“If the petitioner in the instant case is desirous of a speedy trial, he should, without delay, file an application for a writ of habeas corpus ad prosequendum in the District Court of Oklahoma County, and if said application is denied, he should then institute a proceeding in the nature of habeas corpus ad prosequen-dum in this Court. See Thacker v. Marshall, Okl.Cr., 331 P.2d 488.”
Under the authority cited above, the writ prayed for is accordingly denied. Writ denied.
NIX, P. J., and BRETT, J., concur.